Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into as of
this 30th day of May, 2014, by and between Stereotaxis, Inc, a Delaware
corporation (the “Company”), and William C. Mills III (“Employee”).

WHEREAS, Employee desires to continue in the employment of the Company, and the
Company desires to continue to employ Employee, subject to the terms and
conditions herein;

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders. In this connection, the Company recognizes
that, as is the case with many publicly held corporations, the possibility of a
change of control exists and that such possibility, and the uncertainty and
questions that it may raise among management, could result in the departure or
distraction of key management personnel to the detriment of the Company and its
stockholders. Accordingly, the Company’s Board of Directors has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s management, including the
Employee, to their assigned duties without distraction and disruption in the
event of a threatened or actual Change of Control; and

WHEREAS, this Agreement does not constitute an employment contract, nor does it
alter the Employee’s status as an at-will employee of the Company. This
Agreement merely sets out the severance benefits that the Company will provide
if, but only if, the Employee’s separation from service with the Company is
without Cause or in connection with the occurrence of an actual Change of
Control under the circumstances described herein.

 

1) Definitions.

 

  a) “Act” means the Securities Exchange Act of 1934, as in effect on the date
of this Agreement.

 

  b) “Cause” means

 

  i) the institution of criminal charges against the Employee, or the admission
by Employee of, or any action or omission by Employee that constitutes
embezzlement, theft or other intentional misappropriation of any property of
Company,

 

  ii) any willful act involving moral turpitude which brings disrepute or
disparagement to the Company or substantially impairs its good will and
reputation, or results in a conviction for or plea of guilty or nolo contendre
to a felony involving moral turpitude, fraud or misrepresentation,

 

  iii) material neglect of duties (other than due to Disability) which, if
curable, is not cured by the Employee, provided however, the Employee shall
receive a reasonable opportunity to cure within at least fifteen (15) days after
written notice of such neglect of duties if such material neglect of duties is
curable within such period,

 

  iv) material breach of fiduciary obligations to Company after written notice
of such breach, or

 

  v) substance or alcohol use that violates Company policy or materially affects
the performance of Employee’s duties and responsibilities.



--------------------------------------------------------------------------------

  c) “Change of Control” means the occurrence of one or more of the following:

 

  i) The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Section 13(d) or 14(d)
of the Act (excluding, for this purpose, the Company or its subsidiaries or any
employee benefit plan of the Company or its subsidiaries), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of more
than 50% of either the then-outstanding shares of common stock of the Company or
the combined power of the Company’s then-outstanding voting securities entitled
to vote generally in the election of directors;

 

  ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board, provided that any person who becomes a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Act) shall
be, for purposes of this section, considered as though such person were a member
of the Incumbent Board; or

 

  iii) The consummation of a reorganization, merger or consolidation, in each
case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred with respect to any benefit that (i) provides “non-qualified deferred
compensation” within the meaning of Code Section 409A; and (ii) settles upon a
Change of Control, unless such foregoing event constitutes a “change in
ownership” of the Company, a “change in effective control” of the Company, or a
“change in the ownership of a substantial portion of the assets” of the Company
in each case, as defined under Code Section 409A. For purposes of this
Agreement, where a Change of Control results from a series of related
transactions, the Change of Control shall be deemed to have occurred on the date
of the consummation of the first such transaction.

 

  d) “Confidential Information” means any information pertaining to the
Stereotaxis Business and/or other information of the Company acquired by
Employee during the course of or as a result of employment with the Company,
which is not publicly known, such as but not limited to, trade secrets,
know-how, processes, designs, products, documentation, data, research and
development plans and activities, standard operating procedures and validation
records, drawings, tools, techniques, software and computer programs and
derivative works, inventions (whether patentable or not), improvements,
copyrightable material, business and marketing plans, projections, sales data
and reports, confidential evaluations, the confidential use, nonuse or
compilation by the Company of technical or business information in the public
domain, customers and prospects, customer requirements, costs, profitability,
sales and marketing strategies, pricing policies, operational methods, strategic
plans, training materials, internal financial information, operating and
financial data and projections, distribution or sales methods, prices charged by
or to Company, inventory lists, sources of supplies, supply lists, lists of
current or past employees and information concerning relationships between
Company and its employees, collaborators, or customers.

 

2



--------------------------------------------------------------------------------

  e) “Disability” means the Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months.

 

  f) “Good Reason” means any of the following occurrences without the Employee’s
written consent:

 

  i) a material diminution in the Employee’s duties, responsibilities, or status
with the Company as in effect immediately before the Change of Control, or a
change in the Employee’s titles or offices (to a lesser title or office) as in
effect immediately before a Change of Control, or the removal of the Employee
from or any failure to reelect or reappoint the Employee to any of his/her other
positions, except in connection with the termination of employment by the
Company for Cause or by the Employee for other than Good Reason;

 

  ii) a material diminution by the Company in the Employee’s base salary or
perquisites as in effect on the date hereof , as the same may be increased from
time to time;

 

  iii) a material reduction by the Company of the benefits provided to the
Employee under any incentive (cash or equity), or compensation plan, or any
pension, life insurance, health and accident, or disability plan in which the
Employee is participating at the time of a Change of Control (or plans providing
the Employee with substantially similar benefits), or the taking of any action
by the Company that would adversely affect the Employee’s participation in or
materially reduce the Employee’s benefits under any of such plans or deprive the
Employee of any material fringe benefit enjoyed by the Employee at the time of
the Change of Control, unless such reduction or action is generally applicable
to all employees of the Company or relevant subsidiary; or

 

  iv) the Company requires the Employee to perform the duties of his/her
employment beyond the 50 mile radius from the location of the Employee’s
employment immediately before the Change of Control;

provided, however, that (i) any separation from service by the Employee shall
not be considered a separation for Good Reason for purposes of this Agreement if
such separation occurs after the Employee has been absent from his/her work for
a continuous period of at least six months as a result of his/her Disability
(“Disability Period”) and occurs while the Employee is receiving benefits under
the Company’s (or any subsidiary’s) long-term disability plan(s) in effect
immediately before the Change of Control; and (ii) if the Employee returns to
work following a Disability Period, clause (i) of this section shall not apply
in determining whether Good Reason exists following such return.

 

  g) “Restricted Period” means during Employee’s employment plus the later of
one year following the date of (i) the final day of the Severance Period, or
(ii) separation from service for any reason; however the Restricted Period shall
not exceed two years beyond the date of separation from service.

 

  h) “Severance Period” means the period during which the Employee receives any
salary continuation and/or continuation of benefits due to a separation from
service without Cause or in the connection with a Change of Control.

 

  i) “Stereotaxis Business” means: (i) the development, manufacture, and sale of
(A) equipment, software, devices, and methods in the field of remote,
computer-controlled or computer-aided navigation and delivery of interventional
medical devices, with or without the use of magnetic devices or systems, and
(B) workstations, software, and networks used in or with medical procedures, and
(ii) research and planning and business development that is planned or
implemented by Company during the term of employment, with respect to which
Employee receives Confidential Information during employment.

 

3



--------------------------------------------------------------------------------

2) Position; Base Salary; Incentive Compensation. Employee shall serve as Chief
Executive Officer, and shall report to the Board of Directors of the Company.
Employee shall be paid an annual base salary of $475,000 subject to increases as
provided by the Company from time to time in writing, and all payments shall be
subject to applicable withholdings and deductions.

 

3) Company Benefits. While employed by the Company, Employee shall be entitled
to receive such benefits of employment as the Company may offer from time to
time. Company-paid time off for vacation, sick leave, and other personal needs
will be governed by the Employee Handbook and Company policies as modified from
time to time by the Company.

 

4) Employment Services; Employee Handbook and Company Policies. Employee agrees
that throughout the term of Employee’s employment, as a condition of Employee’s
employment, Employee shall (a) diligently, in good faith and to the best of
Employee’s abilities render such services as may be delegated to the Employee by
the Company; and (b) follow and act in accordance with all of Company’s rules,
policies and procedures of Company, including, but not limited to this
Agreement, the Company rules and policies, and the Employee Handbook, any of
which may be revised from time to time at the sole discretion of the Company,
with or without prior notice.

 

5) At-Will Employment. The Company is an “at-will” employer. This means that the
Company or the Employee may terminate Employee’s employment at any time, for any
reason or for no reason and/or with or without cause. Company makes no promise
that Employee’s employment will continue for a set period of time, nor is there
any promise that it will be terminated only under particular circumstances. No
raise or bonus or discussion of possible or potential future benefits, if any,
or changes to Employee’s capacity, reporting, or compensation shall alter
Employee’s status as an “at-will” employee or create any implied or express
contract or promise of continued employment. No manager, supervisor or officer
of Company has the authority to change Employee’s status as an “at-will”
employee.

 

6) Inventions and Developments.

 

  a) Any and all ideas, inventions, discoveries, patents, patent applications,
continuation-in-part patent applications, divisional patent applications,
technology, copyrights, derivative works, trademarks, service marks,
improvements, trade secrets and the like, which are developed, conceived,
created, discovered, learned, produced and/or otherwise generated by Employee,
whether individually or otherwise, during the term of Employee’s employment
whether or not during working hours, that relate to Stereotaxis Business or any
work performed by Employee for Company (collectively, “Inventions and
Developments”), shall be the sole and exclusive property of Company, and Company
shall own any and all right, title and interest to such Inventions and
Developments. Employee assigns and agrees to assign to Company any and all
right, title and interest in and to any such Inventions and Developments
whenever requested to do so by Company, at Company’s expense, and Employee
agrees to execute any and all applications, assignments or other instruments
which Company deems desirable or necessary to protect such interests, both
during and after the term of Employment.

 

  b) By way of clarification, Section 6(a) shall not apply to any invention for
which no equipment, supplies, facilities or Confidential and Trade Secret
Information of Company was used and which was developed entirely on Employee’s
own time, unless (i) the invention relates to Stereotaxis Business or to
Company’s actual or demonstrably-anticipated research or development; or
(ii) the invention results from any work performed by Employee for Company.

 

7) Confidential Information. Employee agrees to keep secret and confidential,
and not to use or disclose to any third parties, except as directly required for
Employee to perform Employee’s employment responsibilities for Company, any of
Company’s Confidential Information. Excluded from the scope of these
restrictions is Confidential Information that becomes generally available to the
public in any manner other than by a breach of this Agreement by the Employee.

 

4



--------------------------------------------------------------------------------

8) Company Materials. All notes, records, correspondence, data, hardware,
software, documents or the like obtained by or provided to the Company regarding
Stereotaxis Business, or otherwise made, produced, or compiled during the course
or as a result of employment with the Company which contain Confidential
Information, regardless of the type of medium in which such is preserved,
(“Company Materials”), are the sole and exclusive property of the Company, and
shall be surrendered to the Company on request or upon Employee’s termination
for any reason. During Employee’s employment, Employee will not copy, reproduce
or otherwise duplicate, record, abstract, summarize or otherwise use, any
Company Materials except as expressly permitted or required for the proper
performance of Employee’s duties on behalf of the Company.

 

9) Attention to Duties; Conflict of Interest.

 

  a) Employee represents that the execution and delivery of the Agreement and
Employee’s employment with Company do not violate any previous employment
agreement or other contractual obligation of Employee, and there are no
outstanding commitments or agreements inconsistent with any of the terms of this
Agreement or the services to be rendered to Company.

 

  b) While employed by the Company, Employee shall devote Employee’s full
business time, energy and abilities exclusively to the business and interests of
the Company and shall not, without the Company’s prior written consent, obtain
any direct or indirect interests in or relationships with any organization that
might affect the objectivity and independence of the Employee’s judgment or
conduct in carrying out duties and responsibilities to the Company under this
Agreement or that would interfere with the performance of Employee’s duties
under this Agreement. However, nothing herein shall preclude Employee from
pursuing Employee’s personal, financial and legal affairs, or, subject to the
prior written consent of the Company, (i) serving on any corporate or
governmental board of directors, (ii) serving on the board of, or working for,
any charitable, not-for-profit or community organization, or (iii) pursuing any
other activity; provided that Employee shall not engage in any other business,
profession, occupation or other activity, for compensation or otherwise, which
would violate the provisions of this Agreement or would otherwise conflict or
interfere with the performance of Employee’s duties and responsibilities
hereunder, either directly or indirectly.

 

  c) If in the course of Employee’s employment, Employee becomes aware of any
obligations or commitments under Section 9(a) or any real or apparent conflicts
of commitment or conflicts of interest, Employee shall immediately disclose them
to Employee’s supervisor.

 

10) Non-Competition, Non-solicitation. Employee agrees that during the
Restricted Period, and regardless of how Employee’s termination occurs and
regardless of whether it is with or without Cause, Employee shall not, directly
or indirectly (whether individually or as owner, partner, consultant, employee
or otherwise):

 

  a) engage in, assist or have an interest in, enter the employment of, or act
as an agent, advisor or consultant for, any person or entity that then is or
intends to be in competition with the Company with respect to Stereotaxis
Business. A person or entity will be deemed “in competition” if it is involved
in research, development, manufacture, supplying or sale of a product, process,
apparatus, service or development which is competitive with a product, process,
apparatus, service or development on which Employee worked, or with respect to
which Employee has or had access to Confidential Information during the
Employee’s employment.

 

  b) solicit, divert, or take away, or attempt to solicit, divert or take away
from the Company the business of any customers for the purpose of selling or
providing to such customer any product or service which is included in the
Stereotaxis Business as defined herein;

 

5



--------------------------------------------------------------------------------

  c) knowingly to cause or attempt to cause any customer, vendor, or other third
party collaborating with the Company to terminate or reduce its existing
relationship with the Company; or

 

  d) knowingly solicit, induce, or hire, or attempt to solicit, induce, or hire,
any employee, consultant, or distributor of the Company to leave the employ of
the Company and/or to work for any competitor of the Company.

 

11) Notification; Non-disparagement. Employee shall notify any prospective
employer of the existence and terms of this Agreement, prior to acceptance of
employment outside of the Company. Company may inform any person or entity
subsequently employing, or evidencing an intention to employ Employee of the
nature of the information Company asserts to be Confidential Information, and
may inform that person or entity of the existence of this Agreement, the terms
hereof, and provide to that person or entity a copy of these terms and
conditions. Neither party shall in any way disparage the other, including
current or former officers, directors and employees of the Company, and neither
party shall make or solicit any comments, statements or the like to the media or
to others, including their agents or representatives, that may be considered to
be derogatory or detrimental to the good name or business reputation of the
other party.

 

12) Acknowledgments Regarding Restrictions. Employee acknowledges, understands,
and agrees that:

 

  a) The provisions relating to confidentiality, conflicts of interest,
non-competition, and their post-employment continuation are material
consideration for the compensation and other benefits of Employee’s employment
by Company, and without Employee’s agreement to these provisions and
restrictions, Employee would not be employed by the Company.

 

  b) Employee agrees that the covenants relating to non-competition,
non-solicitation, and disparagement in this Agreement are appropriate and fair
and necessary to avoid conflicts of interest and commitment and to protect the
Company’s legitimate interests in its Confidential Information, goodwill, and
relationships.

 

  c) The restrictions contained herein are not limited geographically in view of
Company’s worldwide operations and the nature of the Confidential Information,
customers and/or other business relationships to which Employee will have
access. These restrictions may preclude, for a time, Employee’s employment with
competitors of Company. Company agrees, however, that if it is commercially
reasonable, after the Employee’s employment and within the Restricted Period it
may provide written permission for Employee to provide services to or be
employed by firms that are engaged in Stereotaxis Business, so long as such
services or employment are provided to divisions, departments, or affiliates
that are not engaged in Stereotaxis Business within those firms. Such permission
shall not be deemed to waive or diminish the prohibitions on disclosure or use
of Confidential Information or the covenants of non-competition in this
Agreement.

 

  d) None of these restrictions is intended to prevent the Employee from owning
up to one percent (1%) of the publicly traded stock of any company during the
Restricted Period.

 

  e) In the event of a breach or threatened breach of any of Employee’s duties
and obligations under Sections 7 to 11, Company shall be entitled, in addition
to any other legal or equitable remedies (including any right to damages), to
temporary, preliminary and permanent injunctive relief restraining such breach
or threatened breach. Employee expressly acknowledges that the harm that might
result to Company’s business as a result of any noncompliance by Employee with
any of the provisions of these Sections would be largely irreparable, and
specifically agrees that if there is a question as to the enforceability of any
of the provisions of these Sections, Employee will not engage in conduct alleged
to be inconsistent with or contrary to such Sections before the question has
been resolved by a final judgment of an arbitrator or court of competent
jurisdiction.

 

6



--------------------------------------------------------------------------------

  f) To ensure Employee’s understanding of and compliance with the obligations
under this Agreement, Employee agrees to engage in an exit interview with the
Company at the Company’s expense prior to Employee’s last day of employment, at
a time and place or by telephone, as designated by the Company, and that
Employee may be required to confirm that Employee will comply with Employee’s
post termination obligations.

 

13) Non-Waiver of Rights. Company’s failure at any time to enforce or require
performance by Employee of any of the provisions of this Agreement shall in no
way be construed to be a waiver of such provisions or to affect either the
validity of this Agreement, or any part hereof, or the right of Company
thereafter to enforce each and every provision in accordance with the terms of
this Agreement.

 

14) Employee’s Separation from Service Without Cause.

 

  a) Subject to provisions of Sections 16 and 19 hereof, in the event of the
Employee’s separation from service without Cause, for a period of twelve
(12) months following the date of the Employee’s separation from service, the
Company shall pay to Employee an amount equal to Employee’s annualized base
salary in effect immediately prior to the date of the separation from service
without Cause. Salary continuation payments under this Section 14 shall be made
in accordance with the Company’s regular payroll schedule in effect on the date
of Employee’s separation from service. Any salary continuation payable under
this Section 14 will be offset by the amount of any compensation Employee
receives during the Severance Period from the Company or another employer or as
an independent contractor.

 

  b) If the Employee elects to continue his/her medical and dental benefits
under the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
the Employee shall pay the same amount for such coverage as if he/she had
remained employed by the Company with such amounts deducted from the severance
payable under subsection (a) above and the Company shall pay the remaining
portion of the required monthly COBRA premium for up to the first twelve months
following the Employee’s separation from service or if earlier, the date the
Employee becomes eligible for comparable benefits from another employer.

 

  c) The Company shall maintain in full force and effect, for one year following
Employee’s separation from service, for the continued benefit of the Employee
(and his/her spouse and dependents, if applicable), all life insurance,
accident, and disability plans and programs in which the Employee was entitled
to participate immediately before the occurrence of the event(s) giving rise to
his/her separation, provided that the continued participation is possible under
the general terms and provisions of such plans and programs. If the continued
participation in any such plan or program is barred, the Company shall arrange
to provide the Employee, upon comparable terms, with benefits substantially
similar to the benefits to which the Employee would have otherwise been entitled
under such plans and programs. Employee’s receipt, from a new employer, of any
of the benefits described in this subsection shall not eliminate the Company’s
obligations to provide the Employee with such benefits (or their equivalent),
but shall act as an offset to the Company’s obligations hereunder.

 

15) Separation from Service In Connection with a Change of Control.

 

  a) The Employee shall be entitled to benefits under this Section, rather than
under any other severance program of the Company, including amounts described in
Section 14 above, if he/she incurs a separation from service under the
circumstances described in this Section 15.

 

  b) Subject to Sections 16, 17 and 19 herein, if the Company effects the
Employee’s separation from service without Cause during the period commencing
six (6) months prior to a Change of Control and ending one (1) year after a
Change of Control, or if the Employee separates from service for Good Reason
within one year after the occurrence of a Change of Control, then the Company
shall pay to the Employee (without regard to the provisions of any benefit plan)
within thirty (30) days following the Employee’s separation from service date,
the sum of the following amounts:

 

7



--------------------------------------------------------------------------------

  i) any accrued and owing portion of the Employee’s full base salary through
the date of separation at a rate equal to the greater of the rate in effect
immediately before the Employee’s separation or the rate in effect immediately
before the Change of Control; plus an amount equal to unpaid salary with respect
to any vacation days accrued but not taken as of the date of separation;

 

  ii) an amount equal to two times the Employee’s annual base salary at a rate
equal to the greater of: the rate in effect immediately before the Employee’s
separation or the rate in effect immediately before the Change of Control; and

 

  iii) in lieu of further payments not otherwise addressed by this Agreement
under any long term incentive, bonus or compensation plan of the Company or any
subsidiary thereof or any successor plan, an amount equal to all awards earned
or accrued thereunder, but not yet paid, for periods up to and including the
date of separation.

 

  c) Subject to Section 16 herein, the Employee shall be entitled to the
following benefits in addition to the severance amounts payable pursuant to
subsection (b) above:

 

  i) the Company shall maintain in full force and effect, for two years
following Employee’s separation from service, for the continued benefit of the
Employee (and his/her spouse and dependents, if applicable), all life insurance,
accident, and disability plans and programs in which the Employee was entitled
to participate immediately before the occurrence of the event(s) giving rise to
his/her separation, provided that the continued participation is possible under
the general terms and provisions of such plans and programs. In addition, the
Company will pay the cost for the Employee (and his/her spouse and dependents,
if applicable) to continue group health coverage under the Company’s plan
pursuant to COBRA for up to two years following Employee’s separation from
service. If the continued participation in any such plan or program is barred,
the Company shall arrange to provide the Employee, upon comparable terms, with
benefits substantially similar to the benefits to which the Employee would have
otherwise been entitled under such plans and programs. Employee’s receipt, from
a new employer, of any of the benefits described in this subsection shall not
eliminate the Company’s obligations to provide the Employee with such benefits
(or their equivalent), but shall act as an offset to the Company’s obligations
hereunder.

 

  ii) If the Company effects the Employee’s separation from service without
Cause during the period commencing six (6) months prior to a Change of Control
and ending two (2) years after the Change of Control, or if the Employee
separates from service for Good Reason within two years after the occurrence of
a Change of Control, all awards to the Employee under any Company stock plan
shall vest upon the date of the Change of Control or the date of Employee’s
separation from service, whichever is later. This section supersedes any
inconsistent provisions in any stock plan or award issued thereunder, and
constitutes an amendment to any such award that has been approved by the
Compensation Committee of the Board of Directors of the Company as provided
under any stock plan (provided, however, that notwithstanding any agreement
elsewhere to the contrary, the period of time in which the Employee may exercise
vested stock awards shall end on the date on which the right to exercise such
award would have expired if the Employee had remained an employee of the
Company);

 

  iii) the Company shall pay all reasonable out-of-pocket expenses, including
reasonable legal fees and legal expenses, incurred by the Employee in connection
with any judicial or other proceeding, including any arbitration proceeding, to
enforce this Agreement or to construe, determine, or defend the validity of this
Agreement.

 

16)

Conditions. The continuation of any salary and benefits under Sections 14 and 15
(other than subsection 15(b)(i)) is conditioned on Employee’s (a) compliance
with the terms and conditions of this Agreement, including any post-termination
restrictions and covenants, and (b) execution of a release of any and all claims
against the Company and its officers, directors, and employees arising from or

 

8



--------------------------------------------------------------------------------

  related to the Employee’s employment. The release required pursuant to
subsection (b) above shall be substantially similar with respect to all material
terms and conditions to the form attached hereto as Attachment A, and must be
executed and returned to the Company within forty five (45) days after the
Employee’s separation from service to avoid forfeiture by Employee of the
amounts payable under 14 or 15 above. In the event the prescribed 45-day period
extends in to a new calendar year, the benefits under Section 14 or 15 shall be
paid in the second calendar year.

 

17) Code Section 280G. Notwithstanding any provision herein to the contrary, if
Employee is a “disqualified individual” for purposes of application of
Section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated thereunder (“Code Section 280G), then
to the extent that the aggregate severance benefits payable under this Agreement
and any other compensation payable to Employee constitute a “parachute payment”
within the meaning of Code Section 280G, the amount of the aggregate benefits to
which Employee is entitled shall be limited to (a) or (b), whichever yields the
greatest after-tax benefit, where (a) refers to such aggregate amounts payable
without regard to this Section 17, and (b) refers to such aggregate amounts
reduced to the minimum extent necessary to avoid triggering tax under Code
Section 4999. Any such reductions under this Section 17(b) shall be made first
from the severance benefits that are not deferred compensation subject to
regulation under Code Section 409A.

 

18) General Code Section 409A Compliance. It is intended that this Agreement
shall comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other guidance promulgated thereunder
(“Code Section 409A”), or be exempt from the application of Code Section 409A.
For purposes of Code Section 409A, the right to a series of installment payments
hereunder shall be treated as a right to a series of separate payments. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment under this Agreement.

 

19) Specified Employee Six Month Deferral. Notwithstanding anything to the
contrary in this Agreement, to the extent any amounts payable under Sections 14
or 15 on account of a separation of service are classified as nonqualified
deferred compensation subject to the requirements under Internal Revenue Code
Section 409A and the regulations thereunder, payment of such amounts shall be
deferred until six (6) months after the date of the Employee’s separation from
service if necessary for the Employee to avoid adverse tax consequences under
Code Section 409A. Payment of any such nonqualified deferred compensation
otherwise due during the first six months following the Employee’s separation
from service shall be suspended and become payable in a lump sum at the end of
such six (6) month period, and shall not otherwise be subject to any offset or
reduction pursuant to Section 17 above solely because of said deferral.

 

20) Taxable Reimbursements. Notwithstanding anything to the contrary in this
Agreement, all taxable reimbursements provided under this Agreement that are
subject to Code Section 409A shall be made in accordance with the requirements
of Code Section 409A. The amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year. Reimbursement of an eligible expense shall be made in
accordance with the Company’s policies and practices and as otherwise provided
herein, provided, that, in no event shall reimbursement be made after the last
day of the year following the year in which the expense was incurred. The right
to reimbursement is not subject to liquidation or exchange for another benefit.

 

21) No Obligation to Mitigate. The Employee shall not be required to mitigate
the amount of any payment or benefits provided for in Section 14 or 15 by
seeking other employment or otherwise. The amount of any payment or benefits
provided for in Section 15 shall not be reduced by any payments or benefits
received by the Employee as the result of employment by another employer after
the date of separation, or otherwise; provided, however, that the amount payable
under Section 14 or 15 shall be reduced by the amount of any severance,
termination, or notice pay (or any other similar amounts) required by law to be
paid to the Employee during any notice period that the Company or its
subsidiaries is required by law to provide.

 

9



--------------------------------------------------------------------------------

22) Binding Arbitration. Except in the case of a separation of Employee’s
service by the Company or by Employee for Good Reason following a Change of
Control:

 

  a) Any dispute, claim or controversy with respect to Employee’s employment or
its termination (whether the termination of employment is voluntary or
involuntary) shall be settled exclusively (except as set out in Section 12(e)
above) by arbitration in accordance with the rules of the American Arbitration
Association (“AAA”). Either party may request arbitration in writing after good
faith efforts to resolve the matter internally, and the parties shall select an
arbitrator under the AAA rules. Employee and Company each waive their
constitutional rights to have such matters determined by a jury, explicitly and
definitely prefer arbitration to recourse to the courts, and have prescribed
arbitration as their sole and exclusive method of binding dispute resolution
because, among other reasons, it is quicker, less expensive, and less formal
than litigation in court.

 

  b) Except as set out in Section 24 below, the arbitrator shall not have the
authority to modify, add to or eliminate any provision of this Agreement. The
arbitration shall be held in St. Louis, Missouri. The award of the arbitrator
shall be final and binding on the parties. Judgment upon the arbitrator’s award
may be entered in any court, state or federal, having jurisdiction over the
parties. If a written request for arbitration is not made within one (1) year of
the date of the termination of employment or separation from service or, in the
case of disputes not resolved internally, the date of the final decision reached
by the Human Resources Department, all remedies regarding such dispute, claim or
controversy shall be waived.

 

23) Choice of Forum and Governing Law. In light of Company’s substantial
contacts with the State of Missouri, the parties’ interests in ensuring that
disputes regarding the interpretation, validity and enforceability of this
Agreement are resolved on a uniform basis, and Company’s execution of, and the
making of this Agreement in Missouri, the parties agree that: (a) any litigation
involving any noncompliance with or breach of the Agreement, or regarding the
interpretation, validity and/or enforceability of the Agreement, shall be filed
and conducted exclusively in the state or federal courts in St. Louis County,
Missouri; and (b) the Agreement shall be interpreted in accordance with and
governed by the laws of the State of Missouri.

 

24) Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal or are deemed unenforceable by any tribunal of competent
jurisdiction, it shall be modified and enforced to the maximum extent
permissible under applicable law. It is the intention of the parties that the
remainder of this Agreement shall not be affected, provided that a party’s
rights under this Agreement are not materially affected, in which case the
parties covenant and agree to revise any such provision or the Agreement in good
faith in order to provide a term, covenant, condition or application of this
Agreement that most closely complies with the intent of the parties under the
Agreement as originally executed.

 

25) Assignment. The Company may assign this Agreement and Employee’s employment
to any entity to which the operations it currently manages are transferred,
whether through reorganization, merger, sale or any other transfer. As a
contract for personal services, neither this Agreement nor any rights hereunder
shall be assigned by Employee.

 

26)

Construction. The parties to this Agreement represent and acknowledge that in
executing this Agreement they do not rely and have not relied upon any
representation or statement made by the other party or the other party’s agents,
attorneys or representatives regarding the subject matter, basis, or effect of
this Agreement or otherwise, other than those specifically stated in this
written Agreement. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any party. This
Agreement shall be construed as if each party was its author and each party
hereby adopts the language of this Agreement as if it were his/her or its own.
Section headings are provided in this Agreement for convenience only and shall
not be deemed to substantively affect the content of such sections. In addition,
in light of the post-employment compensation to be paid to Employee under
Section 14 of this Agreement if Employee is terminated

 

10



--------------------------------------------------------------------------------

  without Cause, Employee acknowledges and agrees that Employee’s
post-employment obligations under Section 10 are reasonable and should be fully
enforceable regardless of why or how his/her employment may end, and regardless
of the reason(s) why and/or whether or not such termination of employment is
with or without Cause.

 

27) Entire Agreement. This Agreement, including any Exhibits attached hereto,
sets forth all the covenants, promises, agreements, representations, conditions
and understandings between the parties hereto with respect to the subject matter
hereof and supersedes and terminates all prior agreements and understandings
between the parties. There are no covenants, promises, agreements,
representations, conditions or understandings, either oral or written, between
the parties with respect to the subject matter hereof other than as set forth
herein and therein. No amendment, change or addition to this Agreement shall be
binding upon the parties unless reduced to writing and signed by the Employee
and an authorized representative of the Company. This Agreement cannot be
changed orally or by any conduct of either Employee or the Company or any course
of dealings between Employee, or another person and the Company.

[The Remainder of This Page Has Intentionally Been Left Blank]

 

11



--------------------------------------------------------------------------------

Employee and the Company have executed this Agreement and agree to enter into
and be bound by the provisions hereof as of May 30, 2014.

BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT EMPLOYEE (A) HAS
RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE EXECUTING IT;
(B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS HAD SUFFICIENT
OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS EMPLOYEE HAS ABOUT
THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL SUCH QUESTIONS AND TO
CONFER WITH COUNSEL; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER
THE AGREEMENT.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION.

 

Employee       Stereotaxis, Inc.

/s/ William C. Mills III

     

/s/ Fred Middleton

William C. Mills III       Fred Middleton       Chairman, Compensation Committee

 

12



--------------------------------------------------------------------------------

Attachment A

FORM OF SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”) is made between Stereotaxis,
Inc. (“Stereotaxis”), including its divisions, subsidiaries, parent and
affiliated corporations, their successors and assigns (individually and
collectively “Stereotaxis”) and              with Employee’s heirs, executors,
administrators, successors and assigns (“Employee”).

WHEREAS, Stereotaxis and Employee entered into an Employment Agreement dated
             (said agreement and any and all amendments collectively, the
“Employment Agreement”), and now desire to terminate their employment
relationship and settle all legal rights and obligations resulting from
Employee’s employment with Stereotaxis.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations and undertakings of the parties set forth herein, the adequacy
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Separation Date. Employee’s employment with Stereotaxis will terminate
effective             .

 

2. Pursuant to the Amended and Restated Executive Employment Agreement, in
consideration for Employee’s execution of, and subject to the terms and
conditions of this Severance Agreement and Release, Stereotaxis agrees as set
forth below. In the event of a conflict between the terms of the Employment
Agreement and the benefits described below, the Employment Agreement shall
control:

 

  (a) Severance. Employee will receive [             weeks of base pay in the
amount of $             per week],][an amount equal to Employee’s annual base
salary at a rate of $            ], as severance pay less deductions required by
law. Employee’s severance will payable in accordance with Stereotaxis’ normal
payroll dates and will commence once the revocation period set forth in section
6(e) has elapsed without Employee revoking this Release.

 

  (b) Insurance. Stereotaxis will permit Employee to exercise his/her COBRA
continuation privileges as provided by law, effective             . [Stereotaxis
will pay the cost under COBRA for continuing Employee’s group medical and dental
insurance from              through             , provided Employee’s regular
monthly contribution is made by deduction from the severance payments.] or
[Stereotaxis will pay for continuing Employee’s group medical and dental
insurance from              through             .] Thereafter, Employee shall be
responsible to pay the cost to continue group medical and dental insurance under
COBRA. In addition, Stereotaxis will permit Employee to participate in all life
insurance, accident and disability plans and programs in which Employee was
entitled to participate immediately prior to his/her separation from service or,
if such participation is barred, provide substantially similar benefits.

 

  (c) [Incentive or Compensation Plans. Employee will be paid $            ,
less deductions required by law, representing amounts earned or accrued by
Employee under any long-term incentive, bonus or compensation plan of the
Stereotaxis or any subsidiary or successor that is unpaid.]

 

  (d) [Acceleration of Vesting. Employee’s award(s) under any Stereotaxis stock
plan shall become fully vested.]



--------------------------------------------------------------------------------

  (e) [Out-of-Pocket Expenses. Employee shall be reimbursed for reasonable
out-of-pocket expenses, including reasonable legal fees and expenses, incurred
in connection with any judicial or other proceeding to enforce his/her rights
under the Executive Employment Agreement or to construe, determine or defend the
validity of such Agreement.]

 

3. The parties agree that the compensation and benefits described above provided
Employee by Stereotaxis represent additional compensation and benefits to which
Employee would not be entitled absent this Agreement, and constitute the total
compensation and benefits payable by Stereotaxis to Employee with regard to
Employee’s employment by Stereotaxis and its termination, and that no other
compensation, commissions, bonuses, benefits or payments of any kind will be
paid other than the amounts set forth above.

 

4. Employee hereby waives and releases Stereotaxis, its subsidiaries, related,
parent and affiliated corporations and business entities, their successors and
assigns, and their past and present officers, directors, shareholders, employees
and agents (“the Released Parties”) from any and all claims made, to be made, or
which might have been made of whatever nature, whether known or unknown, since
the beginning of time through the date of this Agreement, including, but not
limited to, any claim Employee may have under any agreements which Employee may
have with any of the Released Parties, any claims that arose as a consequence of
Employee’s employment by Stereotaxis, or arising out of the termination of the
employment relationship, or arising out of any acts committed or omitted during
or after the existence of the employment relationship through the date of this
Agreement. Such release and waiver of claims will include, but shall not be
limited to, those claims which were, could have been, or could be the subject of
an internal grievance or appeal procedure or an administrative or judicial
proceeding filed either by Employee or on Employee’s behalf under any federal,
state or local law or regulation, any claim of discrimination under any state or
federal statute, regulation or ordinance including, but not limited to Titles 29
and 42 of the United States Code, Title VII of the Civil Rights Act of 1964, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1866, the Rehabilitation Act of 1973, as amended, the Family and
Medical Leave Act, the Older Worker Benefit Protection Act, the Missouri Human
Rights Act, City of St. Louis Ordinance 62710, any other federal, state or local
law, ordinance or regulation regarding employment, discrimination in employment
or termination of employment, any claims for breach of contract, wrongful
termination, promissory estoppel, detrimental reliance, negligent or intentional
infliction of emotional distress, or any other actions at common law, in
contract or tort, all claims for lost wages, bonuses, commissions, benefits,
expenses, severance, service letter, re-employment, compensatory or punitive
damages, attorney’s fees, and all claims for any other type of legal or
equitable relief. Employee further waives all rights to future employment with
Stereotaxis and agrees not to apply for employment with Stereotaxis.

This Release does not affect any vested rights Employee may have under any
retirement plan of Stereotaxis.

 

5. Employee covenants not to sue or otherwise make any claims against
Stereotaxis or any other party released herein with respect to any claim
released pursuant to this Agreement.

 

6. By execution of this document, Employee expressly waives any and all rights
to claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
621, et seq. (the “ADEA”).

 

  (a) Employee acknowledges that Employee’s waiver of rights or claims refers to
rights or claims arising under the ADEA is in writing and is understood by
Employee.

 

  (b) Employee expressly understands that by execution of this document,
Employee does not waive any rights or claims under the ADEA that may arise after
the date the waiver is executed.

 

14



--------------------------------------------------------------------------------

  (c) Employee acknowledges that the waiver of Employee’s rights or claims
arising under the ADEA is in exchange for the consideration outlined in this
Agreement which is above and beyond that to which Employee is entitled.

 

  (d) Employee acknowledges that Stereotaxis expressly advised Employee to
consult an attorney of Employee’s choosing prior to executing this document and
that Employee has been given a period of not less than forty-five (45) days
within which to consider this Agreement.

 

  (e) Employee acknowledges that Employee has been advised by Stereotaxis that
Employee is entitled to revoke (in the event Employee executes this document)
Employee’s waiver of rights or claims arising under the ADEA within seven
(7) days after executing this document by notifying Stereotaxis in writing at:
Stereotaxis, 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108,
Attn: VP of Human Resources that Employee intends to revoke this waiver and that
said waiver will not and does not become effective or enforceable until the
seven (7) day period has expired. Employee agrees that payment of monies due
under this executed and unrevoked waiver shall not be payable until the seven
(7) day revocation period has expired and Employee has not revoked this waiver.

 

7. Employee agrees that the terms and provisions of this Agreement and the fact
and amount of consideration paid pursuant to this Agreement shall at all times
remain confidential and not be disclosed to anyone not a party to this
Agreement, other than (a) to the extent disclosure is required by law, or (b) to
Employee’s spouse, attorneys, accountant and tax advisors who have a need to
know in order to render Employee professional advice or service. Employee agrees
to ensure said individuals maintain such confidentiality.

 

8. Employee agrees not to (a) disclose or use confidential information of
Employer required to be kept confidential under the Employment Agreement,
(b) violate any covenants of non-competition or any other surviving terms or
conditions of the Employment Agreement, (c) disparage Employer or make or
solicit any comments, statements, or the like to the media or to any third party
that may be considered to be derogatory or detrimental to the good name and/or
business reputation of Employer, including its directors, officers, employees,
agents, representatives and customers.

 

9. Employee agrees to promptly return to Stereotaxis any and all electronic
media files, company keys, company vehicles, credit cards, equipment, documents,
papers, records, notes, memoranda, plans, files, and other records containing
information concerning Stereotaxis or its employees, customers, or operations,
and any other information or materials required to be returned pursuant to the
Employment Agreement.

 

10. Nothing contained in this Agreement shall be construed to require the
commission of any act contrary to law or to be contrary to law, and whenever
there is any conflict between any provision of this Agreement and any present or
future statute, law, government regulation or ordinance contrary to which the
parties have no legal right to contract, the latter shall prevail, but in such
event the provisions of this Agreement affected shall be curtailed and
restricted only to the extent necessary to bring them within legal requirements.

 

11. The existence and execution of this Agreement shall not be considered, and
shall not be admissible in any proceeding, as an admission by Stereotaxis or
anyone released hereby, of any liability, error, violation or omission.

 

12. This Agreement shall be governed by, and construed and interpreted according
to, the laws of the State of Missouri and whenever possible, each provision
herein shall be interpreted in such manner as to be effective or valid under
applicable law.

 

15



--------------------------------------------------------------------------------

13. The parties acknowledge this Agreement constitutes the entire agreement
between them superseding all prior written and oral agreements or understandings
between them, with the exception of any terms and conditions of the Employment
Agreement that survive its termination.

 

14. This Agreement may not be modified, altered or changed except by written
agreement signed by the parties hereto.

 

15. Employee acknowledges that the only consideration for Employee signing this
Agreement are the terms stated above and that no other promise, agreement,
statement or representation of any kind has been made to Employee by any person
or entity to cause Employee to sign this Agreement, and that Employee (a) has
read this Agreement, (b) has had a reasonable amount of time to consider its
terms, (c) is competent to execute this Agreement, (d) has had an adequate
opportunity to discuss this Agreement with an attorney and has done so or has
voluntarily elected not to do so, (e) fully understands the meaning and intent
of this Agreement, and (f) is voluntarily executing it of Employee’s own free
will.

AGREED TO AND ACCEPTED:

 

 

Employee

 

STATE OF _____________

   )    )

COUNTY OF _______________

   )

COMES NOW             , who states to me that he/she has read and understands
the foregoing Agreement and agrees to and accepts its terms and conditions as a
free act of his/her own volition.

Subscribed and sworn to before me this          day of             .

 

 

Notary Public

My Commission Expires:

 

STEREOTAXIS:

By:

 

 

Date:

 

 

 

16